Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This action is in reply to the response filed on 05/16/2022.
Claims 9 and 18 were canceled.
Claims 1, 2, 5-8, 10, 11, 14-17, 19, 20 were amended.
Claims 1-8, 10-17, 19, and 20 are currently pending and have been allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Title:
METHOD AND SYSTEM FOR VEHICLE ALLOCATION TO CUSTOMERS FOR RIDE-SHARING


Allowable Subject Matter
Claims 1-8, 10-17, 19, and 20 are directed towards allowable subject matter for the reasons cited in the section titled Allowable Subject Matter listed in the Final Rejection Office Action issued on 03/15/2022.   

Eligible Subject Matter
Claims 1-8, 10-17, 19, and 20 are directed towards eligible subject matter for the following reasons:
The Applicants amendments to the claims have overcome the previous 101 rejection because although the claims still recite the same abstract idea of allocating vehicles to customers, which falls within the enumerated grouping of certain methods of organizing human activity, including commercial interactions, the present claims nonetheless integrate any abstract idea into a practical application.  By adding additional elements that more positively recite the physical aspects of the invention that are outside of the abstract idea, to include controlling the movement of an allocated vehicle along pick-up locations and drop-off locations in accordance with a sharing efficiency, the claims are now integrated into a practical application, and are no longer directed to an abstract idea.  Furthermore, the limitations integrate the judicial exception into a practical application because they use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See MPEP 2106.05(e) and 2019 PEG.  The 101 rejections of claims 1-8, 10-17, 19, and 20 are therefore withdrawn.
Claims 1-8, 10-17, 19, and 20 are therefore patent eligible and are allowed.
Any comments considered necessary by the applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN G WEBSTER whose telephone number is (303)297-4446. The examiner can normally be reached Monday-Friday 8:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN G WEBSTER/          Examiner, Art Unit 3628                                                                                                                                                                                              
/ALLISON G WOOD/          Primary Examiner, Art Unit 3625